Dismiss and Opinion Filed December 8, 2017




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01295-CV

  CITYLINE REGENCY, LLC AND BCS EAST LAND INVESTMENTS, LP, Appellant
                                 V.
             COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-02974-2015

                            MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Seeking to appeal the trial court’s interlocutory amended order denying their motion to

dismiss for want of jurisdiction, appellants have filed a petition for permissive interlocutory

appeal. We deny the petition and dismiss the appeal for want of jurisdiction. See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(d) (West Supp. 2017); TEX. R. APP. P. 28.3, 42.3(a).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


171295F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CITYLINE REGENCY, LLC AND BCS                     On Appeal from the 416th Judicial District
EAST LAND INVESTMENTS, LP,                        Court, Collin County, Texas
Appellants                                        Trial Court Cause No. 416-02974-2015.
                                                  Opinion delivered by Chief Justice Wright.
No. 05-17-01295-CV       V.                       Justices Francis and Stoddart participating.

COLLIN CENTRAL APPRAISAL
DISTRICT, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


        It is ORDERED that appellee COLLIN CENTRAL APPRAISAL DISTRICT recover its
costs of this appeal from appellants CITYLINE REGENCY, LLC AND BCS EAST LAND
INVESTMENTS, LP.


Judgment entered December 8, 2017.




                                            –2–